DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 6/21/22.  Claims 1-20 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,363, 985. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant invention is broader than the subject matter claimed in of U.S. Patent No. 11,363, 985.  Therefore, the limitations of claims 1-20 in the instant application  are anticipated by claims 1-19 of  US 11363985.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maslowski et al (US 20150324544 A1) in view of Rigoard et al (US 20160220178 A1)
Claims 6, 10   Maslowski discloses a method/system including 
a processor(par. 8), 
a display (par. 7) , and 
a non-transitory, tangible, computer-readable medium storing instructions that, when executed by the processor, (par. 8) cause the processor to: 
 	recording, by a processor, information pertaining to a plurality of episodes of pain experienced by a subject over time; (Figs.4F, 5A: par. 71-stored pain entries; par. 50-51 recite the processors/ hardware used in the system) 
recording, by the processor, each distinct type of pain experienced during each episode of pain of the plurality of episodes of pain; (par. 70; Fig. 4B-descriptors of sharp, cramping gnawing)
 recording, by the processor, a pain intensity of each distinct type of pain experienced within each episode of pain; (Fig,. 4B-sliding scale to indicate intensity; par. 70)
 recording, by the processor, information pertaining to a location and a boundary of each pain intensity of each distinct type of pain within each episode of pain input; (abstract- collection of pain intensity and pain location information.)
calculating with the processor, using the information pertaining to the location and the boundary on the body representation of the subject where each distinct type of pain for each episode of pain occurred, a surface area, (par. 71- screenshot of loaded pain data screen 520. This screen permits visualizations of single pain data sets or of aggregate analysis and visualizations of multiple pain data sets. Data set selection control 522 comprises n bars where n is the number of pain data sets loaded in load screen 500; Fig. 6A; par. 74- graphical representations)
compute the temporal change, over said specified period of time, in said computed coverage area of said episodes of pain.  (fig. 7A-C; par. 75)
Clams 6 and 10 further recite:
recording, by the processor, information pertaining to the a location of the boundaries, on the surface in response to input encirclinq said boundaries on a body representation presented on a display of said subject, where each of said pain types for each of said plurality of episodes of pain occurred; and 
wherein (i) a surface area is calculated by said processor from said coverage area for each of said pain types for each of said plurality of episodes of pain, (ii) each of said surface areas calculated is presented as a layer on said body representation on said display, (iii) each of said layers provides a graph
ical representation of said surface area at said location of one of said pain types for one of said plurality of episodes of pain and (iv) each of said layers is individually selectable for presentation on said display; 
Maslowski teaches recording, by the processor, information pertaining to the location of the boundaries, on the surface of said subject, where each of said plurality of episodes of pain occurred; (abstract- collection of pain intensity and pain location information), but does not expressly disclose that this is input is done by “encirclinq said boundaries on a body representation presented on a display of said subject.”   
Maslowski also does not disclose “ wherein (i) calculating a surface area from the surface area for each distinct type of pain within each episode of pain, (ii) presenting the surface area as a distinct pain type layer on the body representation on the display, (iii) providing a graphical representation of the distinct pain type layer of each distinct type of pain showing the surface area at the location of the distinct type of pain for one of the plurality of episodes of pain and and (iv) enabling individual selection of each of distinct pain type layer for presentation on the display;”
Rigoard teaches a method and system including recording pain information in response to encircling the boundaries of the pain.  (Fig. 2-3; par. 96- drawing at least one painful zone 104 on said first displayed silhouette 100, indicating the location of a pain felt by the patient. In a non-limiting embodiment in which the screen 102 is a touch-sensitive screen, the patient delimits the painful zone 104 by circling it with his finger.)  
Rigoard further discloses a system and method wherein: (i) calculating a surface area from the surface area for each distinct type of pain within each episode of pain, (figs 2-3; par. 52-and the calculation of ratios of painful cutaneous surface corresponding to the involvement of each of these dermatomes)  (ii) presenting the surface area as a distinct pain type layer on the body representation on the display, (Fig. 2-3(106) (104); par. 104-107),  (iii) providing a graphical representation of the distinct pain type layer of each distinct type of pain showing the surface area at the location of the distinct type of pain for one of the plurality of episodes of pain (fig. 2-3; par. 107-111) and (iv) enabling individual selection of each of distinct pain type layer for presentation on the display;” (par.189-190)
At the time of Applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Maslowski to allow the pain information to be encircled on a graphical representation, to allow the pain coverage representation to be calculated and individually selectable.   One would have been motivated to include this feature to improve a practitioner’s ability to better understand the pain experienced by his patient by providing an advance in the evaluation of the pain, including the drawing precision and its relationship to a real metric. (par. 16) 

Claim 7   Maslowski  teaches the method/ system of claim 6, further comprising: said identifying the temporal change, over said specified period of time, each of  said pain types and said pain intensity of said episodes of pain of said subject .  (Fig. 8A-B; par. 75-76;)

Claim 8  Maslowski  teaches The method of claim 6 , further comprising displaying, by the processor and via a screen, said computed temporal change in said computed coverage area of said episodes of pain of said subject.  (Fig. 7a-7c; par. 75-76)
Claim 9	Maslowski teaches the method of claim 7, further comprising displaying, by the processor and via a screen, said temporal change in said pain type of said episodes of pain of said subject (Fig. 8a-b; par. 76); and said temporal change in said pain intensity of said episodes of pain of said subject. (Fig. 7a-7c; par. 75-76)

Claim 11 Maslowski discloses displaying, by the processor and via the display, the surface area and the pain intensity of each pain type in each episode of pain. (Fig. 7a-7c; par. 75-76; Fig. 8a-b; par. 76)

Claim 12.    Maslowski teaches the system of claim 10, further comprising: computing a temporal change, over the period of time, in the pain intensity of the pain type and the surface area of the pain type over the plurality of episodes of pain. (fig. 7A-C; par. 75)
Claim 13.    Maslowski teaches wherein the instructions cause the processor to perform further operations comprising: displaying, by the processor and via the display, the computed temporal change in the surface area and the pain intensity of each pain type over the plurality of episodes of pain. (Fig. 7a-7c; par. 75-76)
Claims  14-15 Maslowski teaches system of claim 13, wherein the instructions cause the processor to display the computed temporal change in the surface area and the pain intensity over the plurality of episodes of pain as graphs. (fig. 6c, 6e) and wherein the graphs provide a representation of an overall effectiveness of a treatment plan for addressing the one or more pain types over the plurality of episodes of pain.  (fig. 6A-E)

Claims 16-17    Maslowski teaches the system of claim 15, wherein the instructions further cause the processor to display the computed temporal change in the surface area and the pain intensity over the plurality of episodes of pain as a series of body representations and wherein the series of body representations provide a representation of an overall effectiveness of a treatment plan for addressing the one or more pain types over the plurality of episodes of pain. (Fig. 7a-7b; par. 75-76)
Claim 18.   Maslowski teaches the system of claim 13, wherein the instructions cause the processor to display the computed temporal change in the surface area and the pain intensity over the plurality of episodes of pain as a series of body representations. (Fig. 6f-i; 7a-7c; par. 75-76)
Claims 19-20-  Maslowski teaches the system wherein the display the computed temporal change in the surface area and the pain intensity for a plurality of pain types, and wherein the series of body representations provide a representation of an overall effectiveness of a treatment plan for addressing the one or more pain types over the plurality of episodes of pain. (Fig. 6c-e; 6f-i;  7a-7c; par. 75-76)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 McCoy  (US20130189944) discloses tracking and monitoring information related to an attack caused by a disease. A portable electronic device such as a smartphone or portable computer is used to collect personal information about one or more attack episodes. The personal information is associated with temporal information for the attack and the personal information and temporal information is stored in at least one storage device associated with the portable electronic device. 
McMahon et al (US 20040267099 A1) he user interface allows an operator to input and store a patient's pain assessment based on a given pain assessment scale. The invention may transmit the pain assessment data along with patient physiological condition data to a remotely located hospital database. As part of the patient's medical record, pain assessment measurements can provide trending information similar to most physiological condition data, which may be useful for future treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626